Field, C. J.
The exception in this case is founded upon St.' 1882, c. 208, which amended Pub. Sts. c. 104, § 14, by adding these words: “ All elevator cabs or cars, whether used for freight or passengers, shall be provided with some suitable.mechanical device, to be approved by the said inspectors, whereby the cabs or cars will be securely held in the event of accident to the shipper rope, or hoisting machinery, or from any similar cause.” The accident happened on December 16, 1886. The exceptions recite that “ Mr. White, a witness for the defendants, said that he was, and had been for many years, a State inspector of eleva*218tors; that he had inspected this elevator in March, 1886, as a State inspector, having been sent for by the defendants; and that he then carefully tested it, and found it in good working order; that it was the same kind of freight elevator that was used in nine cases out of ten at that time; that it had all the safety catches and suitable mechanical devices on it that were known and in use at that time, and they worked all right; and that about that time there was an invention called a governor, which would securely hold an elevator in case the gear broke, but that this invention wras not then used nor generally known.”
The contention is, that St. 1882, c. 208, imposes on the defendants the duty of having such a mechanical device attached to the elevator as will surely and securely, under all circumstances, hold the cab in the event of an accident such as described in the statute. We think that this is not the meaning of the statute, but that the meaning is that the elevator is to be provided with some suitable mechanical device, to be approved by the State inspectors of factories and public buildings, designed for the purpose of securely holding the cab in the event of an accident. To construe the statute as the plaintiff contends might require the defendants to do what could not possibly be done. The statute did not intend that the defendants should be made insurers that the device would absolutely and perfectly perform its work under all circumstances; the intention was that they should procure a suitable device, to be approved by the State inspectors, and should see to it that it was kept in order. The words of the statute, “ whereby the cabs or cars will be securely held in the event of accident,” are intended to describe the nature and design of the device. It would require very clear language to create any such extraordinary responsibility as the plaintiff contends for, and the words of this statute are capable of a more reasonable construction.

Exceptions overruled.